Title: From Thomas Jefferson to Benjamin Harrison, 29 October 1779
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council Oct 29. 1779

The Executive in the Month of March 1778, in order to secure the acquisition and proper choice of a supply of Arms, Ordnance, and Military implements sent a Mr. Le Mair of the Kingdom of France their Agent express for that purpose to Europe. He executed his Commission with a zeal and assiduity which we have rarely met with, having traversed for fourteen Months those parts of Europe backwards and forwards where there was a hope of getting the Articles wanted, and after eighteen Months absence returned himself in the last of three Vessels which he charged with Ordnance and other necessaries. His reasonable expences we mean to pay and were about making him a proper pecuniary compensation for his time and great labour but he prays rather to be rewarded with Military rank unattended by either pay or command; expecting to reap greater benefit from this in his own Country to which he is about to return. The Executive apprehending they have no authority to grant brevet Commissions, refer to the general Assembly the expediency of authorising them to give to this Gentleman a Lieutenant Colonels Commission by way of brevet. They shall not indeed then think themselves discharged from making him some pecuniary compensation tho’ a much smaller may be given than they had before proposed. I have the honour to be with great respect Sir Your most obedt & most humble servt.,

Th: Jefferson

